DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 9-10 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno (JP 2018105064, referred to herein as “Mizuno”) in view of Cartechini (US 2017/0210432, referred to herein as “Cartechini”).

Regarding claim 1, Mizuno discloses: A method to control the position of a counterweight with a lever operated actuator of a work vehicle to reduce damage to an imaging sensor system having a controller (Mizuno: paragraphs [0022] and [0027], disclosing a controller), a user interface operatively connected to the controller (Mizuno: paragraphs [0023] through [0026], disclosing a monitor controller and vehicle body controller associated with a display; paragraph [0040], disclosing that the display may include a touch panel), and an imaging sensor operatively connected to the controller and supported by the counterweight (Mizuno: paragraphs [0015] and [0016], disclosing cameras associated with the work vehicle; paragraph [0021], disclosing that a rear camera is arranged on the surface of the counterweight), the method comprising: 
transmitting a signal from the imaging sensor (Mizuno: paragraph [0015], disclosing acquisition and transmission of images from the cameras); 
receiving the transmitted signal at the controller (Mizuno: paragraphs [0023] through [0027], disclosing controller receipt of captured images); 
transmitting an imaging sensor status signal from the controller to the user interface based on the received transmitted signal (Mizuno: paragraphs [0024] and [0025], disclosing that the image may be displayed on the display), the imaging sensor status signal indicating a connection status of the imaging sensor with the controller (Mizuno: paragraph [0044], disclosing that the controller may recognize the current display content included whether or not the image is displayed); 
providing a lever interlock button at the user interface (Mizuno: paragraph [0036], disclosing a lock switch for switching whether or not to permit operation of the work vehicle); and 
enabling, in response to actuation of the lever interlock button, …[operation] of the counterweight based on the connection status of the imaging status sensor signal (Mizuno: paragraph [0036], disclosing that the lock switch determines whether or not to permit operation of the work vehicle; paragraph [0021], disclosing that the vehicle includes a counterweight; paragraph [0050], disclosing that operation of the work vehicle is only enabled when displaying the image—e.g., when the imaging status signal is such that the image is displayed).
Mizuno does not explicitly disclose: a lowering of the counterweight.
However, Cartechini discloses: a lowering of the counterweight (Cartechini: paragraph [0088], disclosing an excavator with counterweight; paragraph [0108], disclosing that the counterweight may be raised or lowered).
At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the counterweight operation of Cartechini in the method of Mizuno.
One would have been motivated to modify Mizuno in this manner in order to permit mounting and dismounting of a counterweight to reduce the weight of a vehicle during transportation (Cartechini: paragraph [0009]). 

	Regarding claim 2, Mizuno and Cartechini discloses: The method of claim 1 further comprising disabling, in response to actuation of the lever interlock button, a lowering of the counterweight based on the connection status of the imaging status sensor signal (Mizuno: paragraph [0050], disclosing that operation of the work vehicle is only enabled when displaying the image and that when the image is not displayed the operation is prohibited; Cartechini: paragraph [0108], disclosing that the counterweight may be raised or lowered).
	The motivation for combining Mizuno and Cartechini has been discussed in connection with claim 1, above.

Regarding claim 9, Mizun, Cartechini, and Man disclose: A counterweight removal protection system for a work vehicle having a counterweight (Mizuno: paragraph [0021], disclosing a counterweight), a lever operated actuator to lower the counterweight from a portion of the work vehicle (Cartechini: paragraph [0098], disclosing actuation levers; paragraph [0108], disclosing that the counterweight may be raised or lowered), and an imaging sensor supported by the counterweight and configured to transmit an imaging sensor signal (Mizuno: paragraphs [0015] and [0016], disclosing cameras associated with the work vehicle; paragraph [0021], disclosing that a rear camera is arranged on the surface of the counterweight; paragraph [0015], disclosing acquisition and transmission of images from the cameras), the system comprising: 
a user interface (Mizuno: paragraphs [0023] through [0026], disclosing a monitor controller and vehicle body controller associated with a display; paragraph [0040], disclosing that the display may include a touch panel); 
an interlock device (Mizuno: paragraph [0036], disclosing a lock switch for switching whether or not to permit operation of the work vehicle); and 
a controller operatively connected to the imaging sensor and configured to receive the imaging sensor signal (Mizuno: paragraphs [0022] and [0027], disclosing a controller; paragraphs [0023] through [0027], disclosing controller receipt of captured images), the controller including a processer and a memory (Mizuno: paragraph [0026], disclosing a CPU and associated memory), wherein the memory is configured to store program instructions and the processor is configured to execute the stored program instructions to: 
transmit an imaging sensor status signal from the controller to the user interface based on the received imaging sensor signal (Mizuno: paragraphs [0024] and [0025], disclosing that the image may be displayed on the display), the imaging sensor status signal indicating a connection status of the imaging sensor with the controller (Mizuno: paragraph [0044], disclosing that the controller may recognize the current display content included whether or not the image is displayed); 
provide a lever interlock button at the user interface (Mizuno: paragraph [0036], disclosing a lock switch for switching whether or not to permit operation of the work vehicle); and 
enable, in response to actuation of the lever interlock button, a lowering of the counterweight based on the connection status of the imaging status sensor signal (Mizuno: paragraph [0036], disclosing that the lock switch determines whether or not to permit operation of the work vehicle; paragraph [0021], disclosing that the vehicle includes a counterweight; paragraph [0050], disclosing that operation of the work vehicle is only enabled when displaying the image—e.g., when the imaging status signal is such that the image is displayed; Cartechini: paragraph [0088], disclosing an excavator with counterweight; paragraph [0108], disclosing that the counterweight may be raised or lowered).
	The motivation for combining Mizuno and Cartechini has been discussed in connection with claim 1, above.

Regarding claim 10, the claim recites analogous limitations to claim 2, above, and is therefore rejected on the same premise.

Regarding claim 17, Mizuno and Cartechini disclose: An excavator comprising:
an actuator (Cartechni: paragraph [0095], disclosing an actuator); 
a lever operatively connected to the actuator to lower the counterweight from a portion of the excavator (Cartechini: paragraph [0098], disclosing actuation levers; paragraph [0108], disclosing that the counterweight may be raised or lowered); 
an imaging sensor supported by the counterweight and configured to transmit an imaging sensor signal (Mizuno: paragraphs [0015] and [0016], disclosing cameras associated with the work vehicle; paragraph [0021], disclosing that a rear camera is arranged on the surface of the counterweight; paragraph [0015], disclosing acquisition and transmission of images from the cameras); 
a user interface (Mizuno: paragraphs [0023] through [0026], disclosing a monitor controller and vehicle body controller associated with a display; paragraph [0040], disclosing that the display may include a touch panel); 
an interlock device (Mizuno: paragraph [0036], disclosing a lock switch for switching whether or not to permit operation of the work vehicle); and 
a controller operatively connected to the imaging sensor and configured to receive the imaging sensor signal (Mizuno: paragraphs [0022] and [0027], disclosing a controller; paragraphs [0023] through [0027], disclosing controller receipt of captured images), the controller including a processer and a memory (Mizuno: paragraph [0026], disclosing a CPU and associated memory), wherein the memory is configured to store program instructions and the processor is configured to execute the stored program instructions to: 
transmit an imaging sensor status signal from the controller to the user interface based on the received imaging sensor signal (Mizuno: paragraphs [0024] and [0025], disclosing that the image may be displayed on the display), the imaging sensor status signal indicating a connection status of the imaging sensor with the controller (Mizuno: paragraph [0044], disclosing that the controller may recognize the current display content included whether or not the image is displayed); 
provide a lever interlock button at the user interface (Mizuno: paragraph [0036], disclosing a lock switch for switching whether or not to permit operation of the work vehicle); and 
enable, in response to actuation of the lever interlock button, a lowering of the counterweight based on the connection status of the imaging status sensor signal (Mizuno: paragraph [0036], disclosing that the lock switch determines whether or not to permit operation of the work vehicle; paragraph [0021], disclosing that the vehicle includes a counterweight; paragraph [0050], disclosing that operation of the work vehicle is only enabled when displaying the image—e.g., when the imaging status signal is such that the image is displayed; Cartechini: paragraph [0088], disclosing an excavator with counterweight; paragraph [0108], disclosing that the counterweight may be raised or lowered).
	The motivation for combining Mizuno and Cartechini has been discussed in connection with claim 1, above.

Regarding claim 18, the claim recites analogous limitations to claim 2, above, and is therefore rejected on the same premise.

Claims 3-8, 11-16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno in view of Cartechini as applied to claim 2 above, and further in view of Man (US 2019/0236370, referred to herein as “Man”).

Regarding claim 3, Mizuno and Cartechini disclose: The method of claim 2, as discussed above.
Mizuno and Cartechini do not explicitly disclose: wherein the transmitting the signal from the imaging sensor includes transmitting a heartbeat signal.
However, Man discloses: wherein the transmitting the signal from the imaging sensor includes transmitting a heartbeat signal (Man: paragraph [0200], disclosing use of a heartbeat signal associated with output devices).
At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the heartbeat signal of Man in the method of Mizuno and Cartechini.
One would have been motivated to modify Mizuno and Cartechini in this manner in order to provide automated safety information to those associated with an industrial site (Man: paragraphs [0002] through [0007]).

	Regarding claim 4, Mizuno, Cartechini, and Man disclose: The method of claim 3 wherein the imaging sensor is one of a ultrasonic device, a radar device, a video camera, or a LIDAR scanner (Man: paragraph [0042], disclosing use of a video camera).
	The motivation for combining Mizuno, Cartechini, and Man has been discussed in connection with claim 3, above.

Regarding claim 5, Mizuno, Cartechini, and Man disclose: The method of claim 2 wherein the enabling a lowering of the counterweight includes enabling a lowering of the counterweight by actuating an interlock device to an unblocking state (Mizuno: paragraph [0036], disclosing that the lock switch determines whether or not to permit operation of the work vehicle; paragraph [0050], disclosing that operation of the work vehicle is only enabled when displaying the image and that when the image is not displayed the operation is prohibited; Cartechini: paragraph [0108], disclosing that the counterweight may be raised or lowered).
The motivation for combining Mizuno, Cartechini, and Man has been discussed in connection with claim 3, above.

Regarding claim 6, Mizuno, Cartechini, and Man disclose: The method of claim 5 wherein the disabling a lowering of the counterweight includes disabling a lowering of the counterweight by actuating the interlock device to a blocking state (Mizuno: paragraph [0036], disclosing that the lock switch determines whether or not to permit operation of the work vehicle; paragraph [0050], disclosing that operation of the work vehicle is only enabled when displaying the image and that when the image is not displayed the operation is prohibited; Cartechini: paragraph [0108], disclosing that the counterweight may be raised or lowered).
The motivation for combining Mizuno, Cartechini, and Man has been discussed in connection with claim 3, above.

Regarding claim 7, Mizuno, Cartechini, and Man disclose: The method of claim 6 wherein the disabling a lowering of the counterweight includes blocking movement of the lever with the interlock device (Mizuno: paragraph [0036], disclosing that the lock switch determines whether or not to permit operation of the work vehicle; paragraph [0050], disclosing that operation of the work vehicle is only enabled when displaying the image and that when the image is not displayed the operation is prohibited; Cartechini: paragraph [0108], disclosing that the counterweight may be raised or lowered).
	The motivation for combining Mizuno, Cartechini, and Man has been discussed in connection with claim 3, above.

Regarding claim 8, Mizuno, Cartechini, and Man disclose: The method of claim 7 wherein enabling a lowering of the counterweight includes not blocking movement of the lever with the interlock device (Mizuno: paragraph [0036], disclosing that the lock switch determines whether or not to permit operation of the work vehicle; paragraph [0050], disclosing that operation of the work vehicle is only enabled when displaying the image and that when the image is not displayed the operation is prohibited; Cartechini: paragraph [0108], disclosing that the counterweight may be raised or lowered).
	The motivation for combining Mizuno, Cartechini, and Man has been discussed in connection with claim 3, above.

Regarding claim 11, the claim recites analogous limitations to claim 3, above, and is therefore rejected on the same premise.

Regarding claim 12, the claim recites analogous limitations to claim 4, above, and is therefore rejected on the same premise.

Regarding claim 13, the claim recites analogous limitations to claim 5, above, and is therefore rejected on the same premise.

Regarding claim 14, the claim recites analogous limitations to claim 6, above, and is therefore rejected on the same premise.

Regarding claim 15, the claim recites analogous limitations to claim 7, above, and is therefore rejected on the same premise.

Regarding claim 16, the claim recites analogous limitations to claim 8, above, and is therefore rejected on the same premise.

Regarding claim 19, the claim recites analogous limitations to claim 3, above, and is therefore rejected on the same premise.

Regarding claim 20, the claim recites analogous limitations to claim 4, above, and is therefore rejected on the same premise.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Braniff whose telephone number is (571) 270-5009. The examiner can normally be reached M-F 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER T. BRANIFF
Primary Examiner
Art Unit 2484



/CHRISTOPHER BRANIFF/Primary Examiner, Art Unit 2484